Citation Nr: 1826957	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed peripheral neuropathy as a result of his exposure to herbicides during his service in Vietnam.   He served on active duty from October 1966 to July 1968, and he had service in the Republic of Vietnam during the Vietnam era.  As a result, he is legally presumed to have been exposed to herbicide agents during his military service.    

While early onset peripheral neuropathy is on the list of diseases that VA has associated with herbicide exposure at 38 C.F.R. § 3.309 (e), 38 C.F.R. § 3.307  (a)(6)(ii) requires that early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  However, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The evidence of record does not document a diagnosis of peripheral neuropathy or symptoms supporting manifestation to a degree of 10 percent or more within a year after the Veteran's service in the Republic of Vietnam.  VA treatment records dated in April 2013 do show that the Veteran reported experiencing numbness in his feet for the past few years.  Records from June 2013 also indicated that the Veteran may have small fiber polyneuropathy.  In a May 2014 medical record from Dr. K.M. (initials used to protect privacy), it was also noted that the Veteran may have small fiber peripheral neuropathy which can escape detection by nerve conduction velocity or an electromyograph.  

Nevertheless, the evidence of record does not include a medical opinion addressing whether the Veteran has peripheral neuropathy that is related to his herbicide exposure in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is considered competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether it is at least as likely as not that the Veteran's peripheral neuropathy is causally or etiologically related to his military service, to include herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

In rendering this opinion, the examiner should also determine whether the Veteran has small fiber polyneuropathy.  If the Veteran has small fiber polyneuropathy, the examiner should address whether it is at least as likely as not that peripheral neuropathy might have manifested within a year of the Veteran's separation from service, but gone undetected.  In so doing, he or she should consider the May 2014 medical record from Dr. K.M., wherein it was noted that the Veteran may have small fiber peripheral neuropathy which can escape detection by nerve conduction velocity or electromyography.

(The term "at least as likely as not "does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




